        Case 1:19-mc-00401-AT Document 3-8 Filed 08/29/19 Page 1 of 8



                         AGREEMENT
   BETWEEN THE GOVERNMENT OF THE RUSSIAN FEDERATION AND THE
           GOVERNMENT OF THE REPUBLIC OF LITHUANIA
      ON THE PROMOTION AND RECIPROCAL PROTECTION OF THE
                        INVESTMENTS

The Government of the Russian Federation and the Government of the Republic of Lithuania,
hereinafter referred to as the "Contracting Parties",

- desiring to establish favourable conditions for investments made by investors of one
Contracting Party in the territory of the other Contracting Party,

- recognising that the promotion and reciprocal protection of investments, based on the
present Agreement, will be conducive to the development of mutually beneficial trade and
economic, scientific and technical co-operation,

have agreed as follows:

                                           Article 1
                                          Definitions

For the purposes of this Agreement:

1. The term "investor" in respect of each Contracting Party shall mean:

       a) any natural person who is a national of the state of this Contracting Party according
       to the legislation of this Contracting Party and authorised to invest in the territory of
       the other Contracting Party according to the legislation of the latter Contracting Party;

       b) in respect of the Russian Federation:

       any legal person, constituted or established according to the legislation in force in the
       territory of the Russian Federation provided this legal person is authorised according
       to the legislation of the Russian Federation to invest in the territory of the Republic of
       Lithuania; in respect of the Republic of Lithuania: any entity constituted and
       registered in the territory of the Republic of Lithuania in conformity with its
       legislation;

2. The term "investment" shall mean all kinds of assets, invested by an investor of one
Contracting Party in the territory of the other Contracting Party in accordance with legislation
of the latter Contracting Party, and shall include in particular, though not exclusively:

       a) movable and immovable property as well as respective property rights;

       b) shares, stocks, bonds and other forms of participation in the enterprises and
       companies;

       c) claims to money, invested to create economic value, and claims to any performance
       having an economic value and connected with investments;
        Case 1:19-mc-00401-AT Document 3-8 Filed 08/29/19 Page 2 of 8



       d) exclusive rights to the objects of the intellectual property (copyrights, patents,
       industrial designs and models, trade marks, service marks, goodwill and know-how);

       e) rights to conduct economic activities conferred by law or under contract, including,
       in particular, concessions to search for, cultivate, extract and exploit natural resources.
       Any change of form in which assets are invested or reinvested shall not affect their
       character as investment provided such change does not contradict the legislation of the
       Contracting Party in which territory the investments are made.

3. The term "returns" shall mean all amounts produced by an investment in accordance with
paragraph 2 of this Article and in particular, though not exclusively, includes profits, capital
gains, dividends, interest, licence remunerations, royalties and other fees.

4. The term "territory" shall mean the territory of the Russian Federation or the territory of the
Republic of Lithuania, including their respective exclusive economic zone and continental
shelf, in which the respective state may exercise sovereign rights and jurisdiction in
accordance with international law.

5. The term "legislation of the Contracting Party" shall mean the laws and regulations of the
state of the Contracting Party in respect of both Contracting Parties.

                                        Article 2
                          Promotion and protection of investments

1. Each Contracting Party shall encourage investors of the other Contracting Party to make
investments in its territory and shall admit such investments in accordance with its legislation.

2. Each Contracting Party in accordance with its legislation shall guarantee to the investors of
the other Contracting Party full protection and security of the investments made by the
investors of the other Contracting Party.

                                          Article 3
                                   Treatment of Investments

1. Each Contracting Party shall accord in its territory to the investors, investments made by
investors of the other Contracting Party and activities related to such investments fair and
equal treatment, which excludes the application of discriminatory measures impeding
management, maintenance, use, enjoyment and disposal of the investment.

2. The treatment, set forth in the paragraph 1 of this Article, shall be at least no less
favourable than the treatment accorded by the Contracting Party to the investments and
activities related to such investments of its own investors or the investors of third state.

3. Each Contracting Party in accordance with its laws and regulations reserves a right to
determine the branches of the national economy and the spheres of activities where the
activities of foreign investors are restricted or limited.

4. The most favoured nation treatment, provided in accordance with paragraph 2 of this
Article, is not extended to the benefits which are provided or will be provided in the future by
the Contracting Party:
        Case 1:19-mc-00401-AT Document 3-8 Filed 08/29/19 Page 3 of 8




       a) by virtue of any existing or future customs, monetary and payment union, free trade
       and common tariff areas, common market or other forms of regional economic
       integration agreements, to which the Contracting Party is a party or may become a
       party in the future;

       b) on the basis of the treaties on the avoidance of double taxation or other agreements
       on taxation.

                                           Article 4
                                         Key personnel

1. The Contracting Party in accordance with its legislation regarding entry, temporary stay
and work of natural persons non-citizens, shall permit natural persons, who are the investors
of the other Contracting Party and key personnel (executives, managers as well as specialists,
who are essential to the functioning of the enterprise), employed by the investor of this
Contracting Party, to enter and remain in its territory for the purpose of engaging in activities,
related to investments.

2. The Contracting Party, in accordance with its legislation, shall permit the investors of the
other Contracting Party, who have made investments in the territory of the first Contracting
Party, to employ any employee of the category of key personnel of their choice regardless of
citizenship, provided this employee of the category of key personnel was granted permit to
enter, temporary stay and work in the territory of the first Contracting Party, and this work
meets the conditions and temporary limitations set forth in the permit issued to this employee
of the category of key personnel.

                                          Article 5
                                  Transparency of legislation

Each Contracting Party shall, with a view to promoting the understanding of its legislation
that pertain to or affect investments made in its territory by the investors of other Contracting
Party, make such legislation public and accessible.

The Contracting Parties, if necessary, shall exchange information on the legislation,
pertaining to the field of application of this Agreement.

                                         Article 6
                              Expropriation and compensation

l. The investments of the investors of one Contracting Party made in the territory of the other
Contracting Party shall not be subject to expropriation, nationalisation or other measures
equivalent to expropriation or nationalisation (hereinafter referred to as "expropriation")
unless these measures are carried out in the public interest and under due process of law, are
carried out without discrimination and are accompanied by the payment of prompt, adequate
and effective compensation.

2. The compensation shall be equivalent to the market value of the expropriated investments
immediately before the expropriation in fact occurred or the impending expropriation became
public knowledge. The compensation shall be paid without undue delay in a convertible
        Case 1:19-mc-00401-AT Document 3-8 Filed 08/29/19 Page 4 of 8



currency and shall be freely transferable from the territory of one Contracting Party to the
territory of the other Contracting Party. The compensation shall include interest calculated
until the date of payment of the compensation at the LIBOR rate.

                                        Article 7
                                   Compensation of losses

Investors of one Contracting Party, who suffer losses in respect of their investments in the
territory of the other Contracting Party due to war, civil disturbance, a state of national
emergency, insurrection, riot or other similar events, shall be accorded the treatment no less
favourable than that accorded by the latter Contracting Party to its own investors or to
investors of any third State in respect of any measures taken by it in accordance with such
loss.

                                          Article 8
                                    Transfers of payments

1. Each Contracting Party shall guarantee to investors of the other Contracting Party, after the
completion of all tax obligations, free transfer abroad of payments in connection with the
investments, in particular:

       a) the initial capital and additional amounts for the maintenance or increase of the
       investment;

       b) returns;

       c) funds in repayment of loans, directly related to the investment;

       d) the proceeds from the total or partial liquidation or sale of the investments;

       e) compensation referred to in the Article 6 of this Agreement;

       f) the earnings and other remuneration of the investor of the other Contracting Party
       and key personnel authorised to work in connection with investments in the territory
       of the first Contracting Party.

2. Transfers shall be made without undue delay in a freely convertible currency at the
exchange rate applying on the date of transfer in accordance with currency regulations in
force of the Contracting Party in whose territory the investment was made.

                                          Article 9
                                         Subrogation

The Contracting Party or its designated Agency which made a payment to an investor under
an indemnity against non-commercial risks given in, respect of an investment in the territory
of the other Contracting Party, shall exercise by the virtue of subrogation the rights of the
investor to the same extent as the investor. The rights are exercised in accordance with
legislation of the latter Contracting Party.
        Case 1:19-mc-00401-AT Document 3-8 Filed 08/29/19 Page 5 of 8



                                      Article 10
   Settlement of Disputes between one Contracting Party and an Investor of the other
                                  Contracting Party

1. In a case of any dispute between one Contracting Party and the investor of the other
Contracting Party concerning the investments, including the disputes regarding amount,
conditions or procedure of payment of the compensation, and the procedure of transfers,
referred to respectively in the Articles 6 and 8 of this Agreement, a written notification, which
includes detailed explanation, is submitted by the investor to the
Contracting Party, which is a party of the dispute. The parties of the dispute shall endeavour
to settle such dispute, if possible, by the way of negotiations.

2. If such dispute can not be settled amicably within six months from the date of the written
notification referred to in paragraph 1 of this Article, the dispute, at the request of either party
and at the choice of an investor, shall be submitted to:

        a) competent court or court of arbitration of the Contracting Party in which territory
        the investments are made;

        b) the Arbitration Institute of the Stockholm Chamber of Commerce;

        c) the Court of Arbitration of the International Chamber of Commerce;

        d) an ad hoc arbitration in accordance with Arbitration Rules of the United Nations
        Commission on International Trade Law (UNCITRAL).

3. The arbitral decision shall be final and binding on both parties of the dispute. Each
Contracting Party shall undertake to execute such decision in accordance with its legislation.

                                          Article 11
                   Settlement of disputes between the Contracting Parties

1. The disputes between the Contracting Parties concerning the interpretation and application
of this Agreement shall be settled by negotiations, if possible, through diplomatic channels.

2. If the dispute is not settled in such way within six months from the beginning of the
negotiations, the dispute shall, upon the request of either Contracting Party, be submitted to an
Arbitral Tribunal.

3. Such an Arbitral Tribunal shall be constituted for each case in the following way. Within
two months from the date on which either Contracting Party receives a notification of
arbitration each Contracting Party shall appoint one arbitrator. These two arbitrators, within
two months period from the appointment of these arbitrators, shall select the national of the
third state, who, upon approval of both Contracting Parties, shall be elected the Chairman of
the Arbitral Tribunal.

4. If the necessary appointments were not made in the periods, referred to in the paragraph 3
of this Article, either Contracting Party may, in the absence of any other agreement, invite the
President of the International Court of Justice to make such appointments. If the President of
the International Court of Justice is a national of one of the Contracting Parties or is otherwise
        Case 1:19-mc-00401-AT Document 3-8 Filed 08/29/19 Page 6 of 8



unable to carry out the specified request, the Vice-President of the International Court of
Justice shall be invited to make the necessary appointments. If the Vice-President of the
International Court of Justice is a national of one of the Contracting Parties or is otherwise
unable to carry out the specified request, the member of the International Court of Justice next
in seniority who is not a national of either Contracting Party shall be invited to make the
necessary appointments.

5. The Arbitral Tribunal shall reach its decision award by the majority of votes. Such decision
award of the Arbitral Tribunal is final and binding upon each Contracting
Party. The Arbitral Tribunal shall determine the procedures of its work independently.

6. Each Contracting Party shall bear the costs connected with the activities the member of the
Arbitral Tribunal, appointed by this Contracting Party, and of its representation in the
arbitration proceedings; the cost of the Chairman of the Arbitral Tribunal and remaining costs
shall be borne in equal parts by the Contracting Parties. The Arbitral Tribunal may, however,
decide that a higher proportion of costs shall be borne by one of the two Contracting Parties,
and such award shall be binding on both Contracting Parties.

                                          Article 12
                                         Consultations

The Contracting Parties shall consult at the, request of either of them on matters concerning
the interpretation and application of this Agreement.

                                          Article 13
                                Application of the Agreement

This Agreement shall apply to investments made in the territory of one Contracting Party by
the investors of the other Contracting Party as from January 1, 1992.

The provisions of this Agreement shall apply to the disputes, referred to in the Articles 10 and
11 of this Agreement, from the date of its entry into force.

                                         Article 14
                      Entry into force and Duration of the Agreement

1. Each Contracting Party shall notify the other Contracting Party in a written form that all
internal procedures for the entry into force of this Agreement have been fulfilled. The
Agreement shall enter into force from the date of the latter of the two notifications.

2. The Agreement shall remain in force for the period of fifteen years. It shall continue to be
in force thereafter until the expiration of twelve months from the date on which, either
Contracting Party shall have given the other Contracting Party written notice concerning the
termination of this Agreement.

3. The Protocol, annexed hereto, shall form an integral part of the Agreement.

4. This Agreement may be amended by the mutual written consent of the both Contracting
Parties. Any such amendment shall enter into force when each Contracting Party have notified
        Case 1:19-mc-00401-AT Document 3-8 Filed 08/29/19 Page 7 of 8



the other Contracting Party that all internal procedures for the entry into force of such
amendment have been fulfilled.

5. The provisions of the other Articles of this Agreement shall continue to be effective for a
further period of ten-years from the date of its termination in respect of investments made
before the termination of and covered by this Agreement.


Done in duplicate in Moscow on the 29th of June, 1999, in the Russian, Lithuanian and
English languages, all texts being equally authentic. In case of divergence, the English text
shall be operative.




          For the Government of                              For the Government of
          the Russian Federation                             the Republic of Lithuania




                                         PROTOCOL

At the signing of the Agreement between the Government of the Russian Federation and the
Government of the Republic of Lithuania on the promotion and reciprocal protection of
investments (hereinafter referred to as "the Agreement"), the Contracting Parties have agreed
upon the following provisions, that shall form the integral part of the Agreement:

l. Notwithstanding the provisions of the Article 10 of the Agreement, the investors, whose
investments are being expropriated, shall have a right to prompt review of their case by the
appropriate judicial or administrative authorities of the expropriating Contracting Party to
determine whether such expropriation, and any compensation therefore, conforms to the
principles set forth in the Article 6 of the Agreement and the legislation of the expropriating
Contracting Party.

2. Notwithstanding the provisions of the Article 13 of the Agreement, in respect of the
Republic of Lithuania:

       a) the provisions of the Agreement shall not apply to the matters relating to
       acquisition, possession, use, disposal and other rights to land plots;

       b) the matters referred to in subparagraph a) of the paragraph 2 of this Protocol shall
       be regulated by the legislation of the Republic of Lithuania.

Done in duplicate in Moscow on the 29th of June 1999, in the Russian, Lithuanian and English
languages, all texts being equally authentic. In case of divergence, the English text shall be
operative.
                         For the Government of the Russian Federation

                         For the Government of the Republic of Lithuania
Case 1:19-mc-00401-AT Document 3-8 Filed 08/29/19 Page 8 of 8
